         Case 1:21-cr-00028-APM Document 235 Filed 06/11/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v.                                                            Case No. 1:20-cr-00028-APM-15

JASON DOLAN

               Defendant.

                                    MOTION TO SEAL EXHIBIT

       Jason Dolan, by counsel, pursuant to Local Criminal Rule 49 for the United States

District Court for the District of Columbia, respectfully asks the Court for an order to seal

Exhibit 1, attached to his Response to Government’s Motion for Revocation of Order of Release.

In support, he states as follows:

       1.      Exhibit 1 is a United States Probation Office pretrial services report prepared by

Officer Nathan Vreeland on May 27, 2021, in regard to Mr. Dolan.

       2.      Pursuant to Local Criminal Rule 49(e), Defendant moves for an Order to seal

Exhibit 1, attached to his Response to Government’s Motion for Revocation of Order of Release.

       3.      “Except as provided in paragraph (2) of this subsection, information obtained in the

course of performing pretrial services functions in relation to a particular accused shall be used

only for the purposes of a bail determination and shall otherwise be confidential. Each pretrial

services report shall be made available to the attorney for the accused and the attorney for the

Government.” Title 18 U.S.C. § 3153(c)(1).

       4.      The trial court has supervisory power over its own records and may, in its

discretion, seal documents if the public’s right of access is outweighed by competing interests.

Sealing this document is appropriate here, where the information contained in them involves

sensitive and confidential personal information.
          Case 1:21-cr-00028-APM Document 235 Filed 06/11/21 Page 2 of 3




         5.    Undersigned counsel inadvertently filed Exhibit 1 publicly, and now respectfully

requests for Exhibit 1 to be sealed.

         WHEREFORE, Mr. Dolan requests that Exhibit 1, attached to his Response to

Government’s Motion For Revocation of Order of Release, be sealed until further order of the

Court.



                                                   Jason Dolan
                                                   By Counsel

By:

 /s/ Michael T. van der Veen
Michael T. van der Veen
Attorney for Defendant
Pennsylvania Bar No. 75616
van der Veen, O’Neill, Hartshorn, and Levin
1219 Spruce Street
Philadelphia, PA 19107
P: (215) 546-1000
F: (215) 546-8529
mtv@mtvlaw.com




                                               2
         Case 1:21-cr-00028-APM Document 235 Filed 06/11/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on June 11, 2021, I electronically filed the foregoing using the CM/ECF

system, which sends a notification of filing (NEF) to all counsel of record.


                                                      /s/ Michael T. van der Veen
                                                     Michael T. van der Veen
                                                     Attorney for Defendant




                                                 3
